Citation Nr: 0946725	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-35 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in White River Junction, Vermont, however, the Detroit 
RO retains jurisdiction of this claim.  The appellant 
testified before a Decision Review Officer (DRO) in October 
2008; a transcript of that hearing is associated with the 
claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 2003 Board decision denied the appellant's claim 
of entitlement to service connection for hearing loss on the 
basis that the appellant did not have qualifying military 
service.  The appellant was notified of his appellate rights, 
but did not appeal this decision.

2.  Evidence received since the July 2003 Board decision is 
cumulative of the evidence of record at the time of the prior 
denial and does not relate to an unestablished fact nor does 
it raise a reasonable possibility of substantiating the claim 
of entitlement to service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The July 2003 Board decision which denied the appellant's 
claim of entitlement to service connection for hearing loss 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

2.  Evidence received since the July 2003 Board decision in 
connection with appellant's request to reopen a claim of 
service connection for hearing loss is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  With respect to a claim to reopen a 
previously disallowed claim, the VA must also notify a 
claimant as to the technical meanings of "new" and 
"material," as well as the reasons for the final prior 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A March 2008 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a March 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the appellant that his 
service connection claim had previously been denied by the 
Board in July 2003 and that in order for the VA to reopen his 
claim and readjudicate it on its merits the appellant must 
present evidence of qualifying military service.  The March 
2008 letter also requested that the appellant provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the appellant, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The March 2008 letter 
was sent to the appellant prior to the May 2008 rating 
decision; thus, the VCAA notice was timely.  See Pelegrini, 
18 Vet. App. at 120.  

While the March 2008 letter notifies the appellant of the 
need to establish his status as a veteran entitled to VA 
compensation benefits, neither this letter nor any other 
correspondence sent during this appeal informed him of the 
remaining elements of service connection as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds this error, however, to be nonprejudicial to the 
appellant.  As such, it may proceed with a decision on this 
appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (U.S. Apr. 
21, 2009).  In this regard, the appellant's claim was 
previously denied as a matter of law, and not fact.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, in order to 
reopen his claim, he must either demonstrate that the law has 
changed or that the facts, which were undisputed at the time 
of the prior denial, have changed such that he now has 
qualifying military service.  Therefore, seeing as the 
successful resolution of this appeal has nothing to do with 
the remaining elements of service connection, which pertain 
to the merits of his underlying hearing loss claim, failure 
to provide notice on these elements is nonprejudicial and 
results in harmless error.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of his claim.  As discussed in more detail below, 
there is no indication that any further development would aid 
in substantiating the appellant's claim.  Under the 
circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to [the claimant] regarding 
what further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

Analysis

Historically, the appellant was denied service connection for 
hearing loss in a December 2001 RO rating decision.  He 
appealed this decision and, in July 2003, the Board affirmed 
the denial of service connection for hearing loss.  The July 
2003 Board decision therefore subsumed the December 2001 RO 
rating decision.  38 C.F.R. § 20.1104 (2009).  In February 
2008, the appellant submitted a written statement in which he 
requested to reopen his claim for service connection for 
hearing loss.  See VA Form 21-4138, Statement in Support of 
Claim, received February 5, 2008.  

Generally, an unappealed Board decision is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  See also 38 C.F.R. 
§ 20.1100 (2009).  However, a claimant may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  "New and material 
evidence" is defined as evidence not previously submitted 
which relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  Furthermore, when determining whether a claim 
should be reopened, the credibility of newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  If it is determined that new and material 
evidence has been submitted, a claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a claimant in developing the facts 
necessary for his claim has been satisfied.

At the time of the prior final denial in this matter, as 
issued in a July 2003 Board decision, the evidence under 
consideration consisted of service records which indicated 
that the appellant served with the Army Transportation Corps 
aboard the USNTV SPINDLE EYE.  He had Oceangoing Service 
beginning on August 18, 1945, with honorable discharge on 
April 30, 1946.  In light of this evidence, the Board denied 
the appellant's claim as a matter of law, citing that VA 
disability benefits had been extended to those members of the 
Merchant Marine and Army Transportation Corps having 
Oceangoing Service during the Period of Armed Conflict from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(15) 
(2003).  Since the appellant's service fell outside of the 
applicable period, he was ineligible to receive VA disability 
benefits.  

The appellant was notified of the Board's July 2003 decision 
and it is final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.  Pursuant to 38 C.F.R. § 3.156, the appellant must 
submit new evidence which relates to the reason for denial as 
discussed above in order to reopen his claim.  

Evidence received since the July 2003 Board decision consists 
of more lay statements by the appellant, testimony at an 
October 2008 DRO hearing, copies of service records 
previously associated with the claims file, including a 
January 12, 2001, letter from the U.S. Army Transportation 
Center, and legislative information regarding various 
Congressional bills pertaining to Merchant Marine service and 
VA disability benefits.  Also of record is an April 14, 1999, 
letter from the VA to a U.S. Congresswoman which states,

"Merchant seaman who engaged in active, ocean-
going service from December 7, 1941, to December 
31, 1946, are eligible to apply for a certificate 
of release or discharge from the DoD.  This will 
then entitlement the holder to apply for VA 
benefits currently available to World War II 
veterans. ... Generally, the newly designated 
veterans and their survivors are eligible to apply 
for the same benefits that are now available to 
other World War II veterans.  These benefits 
include...service[-]connected disability 
compensation." [emphasis added]

Pertinent to the present appeal, none of the evidence 
submitted indicates that the appellant had Oceangoing Service 
which falls within the applicable period as defined by VA 
regulation.  38 C.F.R. § 3.7(x)(15) (2009).  Moreover, while 
the Board acknowledges that the April 1999 letter submitted 
by the appellant seems to suggest that he may be eligible for 
VA disability benefits because his service falls between 
December 7, 1941, to December 31, 1946, the Board notes that 
the list of enumerated benefits is accompanied by the 
qualifying term, 'generally.'  The use of this word indicates 
that all benefits listed may not be available to all Merchant 
seaman.  A review of the applicable law and regulations 
reveals that there has been no change in law since the July 
2003 Board denial.  Thus, while the appellant may be eligible 
to receive VA burial and memorial benefits as a result of his 
Oceangoing Service, see 46 U.S.C.A. § 11201 (West 2002), he 
has not presented service department records which show that 
he has military service which entitles him to VA disability 
benefits.  See 38 C.F.R. § 3.7(x)(15).  See also Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces); Cahill v. Brown, 7 Vet. 
App. 232, 237 (1994) (citing Duro interpretation of 38 C.F.R. 
§ 3.203).  

The Board is sympathetic to the appellant's contention that 
he developed hearing loss as a direct result of his service 
aboard the USNTV SPINDLE EYE.  However, in the absence of a 
change in the law by Congress, the VA and the Board have no 
authority to award benefits to persons without qualifying 
service.  In sum, in the absence of a change in the law or 
new evidence from the appropriate service department which 
indicates that the appellant has qualifying service, the 
Board must deny his request to reopen his claim of service 
connection for hearing loss.  38 C.F.R. § 3.156(a).  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
	
(CONTINUED ON NEXT PAGE)

ORDER

New and material having not been submitted, the appellant's 
request to reopen his previously disallowed claim of 
entitlement to service connection for hearing loss is denied. 



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


